Order, Supreme Court, New York County, entered September 19, 1975, unanimously modified, in the exercise of discretion, to the extent appealed from, to reduce the amount of counsel fee to be paid as stated therein from $15,000 to $10,000, and otherwise affirmed, without costs and without disbursements. Except as to reduction of the amount of counsel fee, this disposition is based upon the reasons stated in the decision of Justice Silverman at Special Term, dated July 24, 1975, and filed September 19, 1975. The counsel fee is deemed excessive to the extent indicated; as reduced, payment of the counsel fee and the other conditions imposed are appropriate to the relief granted by way of vacatur of virtually all the prior proceedings: default, the dismissal of answer, the inquest, and the judgment entered thereon. The order of September 19, 1975, had the effect, so the extent to which affirmed, of vacating the prior orders and judgment in this case, entered July 12 and October 2, 1974, and January 9, 1975, notices of appeal from which were filed prior to the order hereby modified.. Those appeals were thereby rendered academic and are accordingly dismissed, without costs, and without *826disbursements. Concur—Markewich, J. P., Lupiano, Birns, Capozzoli and Lane, JJ.